It appears that the writing which the plaintiff seeks to enforce is not an option but rather an unperformed and unenforceable agreement to enter into an option agreement. See Blair v. Cifrino, 355 Mass. 706, 709-710 (1969); Lucey v. Hero Intl. Corp. 361 Mass. 569, 573-575 (1972). But even if we were to assume that it was an option and that consideration was given for it, the plaintiff failed to exercise its rights (if any) “within the period of this agreement,” as required by the writing.

Decree affirmed.